United States Court of Appeals
                     For the First Circuit

No. 16-1307


                         DEBRA TROIANO,

                      Plaintiff, Appellant,

                               v.

                 AETNA LIFE INSURANCE COMPANY and
     GENERAL DYNAMICS CORPORATION LONG TERM DISABILITY PLAN,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on December 16, 2016, is
amended as follows:

     On page 14, line 6, "unreasonable" is replaced with "wrong".